UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        2/12/2020
 Betty Pettway,
                                                             1:18-cv-05869 (SDA)
                                Plaintiff,

                    -against-                                ORDER SCHEDULING
                                                             FINAL PRETRIAL CONFERENCE
 The Long Island Railroad Company,

                                Defendant.



STEWART D. AARON, United States Magistrate Judge:

       The parties are directed to appear via telephone for a final pretrial conference in the

above-captioned matter on Friday, February 21, 2020, at 10:00 a.m. EST. The parties shall call the

Court’s conference line at 212-805-0110 once all parties are on the line.

SO ORDERED.

DATED:         New York, New York
               February 12, 2020

                                                ______________________________
                                                STEWART D. AARON
                                                United States Magistrate Judge
